     Case 2:20-cv-00101-JTN-MV ECF No. 6 filed 06/29/20 PageID.79 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

OMAR ALI,

              Plaintiff,                Civil Action No. 2:20-CV-10242
v.                                      HON. LINDA V. PARKER

REESIE STRANLAY, et al.,

          Defendants.
_______________________________/

OPINION AND ORDER TRANSFERRING PLAINTIFF’S CIVIL RIGHTS
    COMPLAINT TO THE WESTERN DISTRICT OF MICHIGAN

        Plaintiff Omar Ali, presently confined at the Macomb Correctional Facility

in Lenox Township, Michigan, filed a civil rights complaint in this district

pursuant to 42 U.S.C. § 1983. Plaintiff claims that Defendants—various state

officials—violated his constitutional rights. For the reasons stated below, the

Court concludes that venue is not proper in this district and, accordingly, transfers

this matter to the Western District of Michigan.

        Plaintiff filed a lawsuit on January 30, 2020 against Reesie Stranlay, Connie

Horton, Marie Bennet, Melondy Chapin, and Alexsandra Wilonski, alleging that

Defendants violated his civil rights. (ECF No. 1 at Pg. ID 1.) Plaintiff

subsequently filed an Amended Complaint, alleging substantially the same

conduct. (ECF No. 4.) Plaintiff previously filed a civil rights complaint in this

district against these same five defendants, alleging that they deprived him of

                                           1
   Case 2:20-cv-00101-JTN-MV ECF No. 6 filed 06/29/20 PageID.80 Page 2 of 3




medical care while he was incarcerated at the Chippewa Correctional Facility in

Kincheloe, Michigan. (Id. at Pg. ID 16-20.) Judge George Steeh ordered that the

case be transferred to the Western District of Michigan, as venue was improper in

the Eastern District of Michigan because the Chippewa Correctional Facility and

Defendants were located in the Western District. See Ali v. Stranlay, No. 2:19-

CV-13646 (E.D. Mich. Jan. 6, 2020). Plaintiff attached a copy of Judge Steeh’s

order to his original complaint. (ECF No. 1 at Pg. ID 3-5.) He also attached an

order indicating that this case has now been assigned to Judge Paul L. Maloney of

the United States District Court for the Western District of Michigan. (Id. at Pg.

ID 2.) It is unclear whether Plaintiff raises the same or different allegations in the

current Complaint against Defendants.

      Nonetheless, the proper venue for civil actions in which jurisdiction for the

federal court is not based on diversity of citizenship is in the judicial district where:

(1) any defendant resides if all defendants reside in the same state; (2) a substantial

part of the events or omissions giving rise to the claim occurred or a substantial

part of the property in question is situated; or (3) any defendant may be found if

there is no other district in which the plaintiff may bring the action. 28 U.S.C. §

1391(b). Public officials “reside” in the county where they serve. See O’Neill v.

Battisti, 472 F. 2d 789, 791 (6th Cir. 1972).




                                           2
   Case 2:20-cv-00101-JTN-MV ECF No. 6 filed 06/29/20 PageID.81 Page 3 of 3




      Venue for any new lawsuit against Defendants is not proper in the Eastern

District of Michigan, because Plaintiff has failed to allege that any of the acts,

events, or omissions which form the basis of his lawsuit took place in the Eastern

District of Michigan. See Miles v. WTMX Radio, 15 F. App’x. 213, 215 (6th Cir.

2001). Rather, the causes of action all arose in the Western District of Michigan.

In addition, Defendants all reside in Chippewa County, which is located in the

Western District of Michigan. The Court, therefore, transfers this case to the

Western District of Michigan for further proceedings.

                                   CONCLUSION

      Accordingly,

      IT IS ORDERED that the Clerk of the Court shall transfer this case to the

United States District Court for the Western District of Michigan pursuant to 28

U.S.C. § 1406(a).

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: June 29, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, June 29, 2020, by electronic and/or U.S.
 First Class mail.

                                                s/ R. Loury
                                                Case Manager
                                           3
